Quest Capital Corp. Restated Consolidated Financial Statements March 31, 2007(Expressed in thousands of Canadian dollars) (Unaudited) Quest Capital Corp. Restated Consolidated Balance Sheets (Expressed in thousands of Canadian dollars) (Unaudited) Restated (note 13) March 31, 2007 Restated (note 13) December 31, 2006 Assets Cash and cash equivalents $ 9,743 $ 9,506 Marketable securities 2,597 1,865 Loans (note 5) 250,274 269,522 Investments 16,341 9,980 Future tax asset 11,805 14,500 Restricted cash 2,571 2,568 Prepaid and other receivables 321 686 Resource and capital assets 446 477 Other assets 1,232 1,253 $ 295,330 $ 310,357 Liabilities Accounts payable and accrued liabilities $ 5,798 $ 4,290 Income taxes payable 2,192 2,981 Deferred interest and loan fees - 4,620 Future income taxes 1,313 1,326 Asset retirement obligation 964 1,011 Debt payable (note 6) - 22,000 10,267 36,228 Shareholders’ Equity Share capital (note 7) 203,110 202,513 Contributed capital (note 7) 6,511 6,479 Accumulated other comprehensive income 6,362 2,138 Retained earnings 69,080 62,999 285,063 274,129 $ 295,330 $ 310,357 Contingencies and commitments (note 10) Approved by the Board of Directors “Bob Buchan”Director “Brian E. Bayley”Director The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Restated Consolidated Statements of Retained Earnings Three months ended March 31, 2007 and 2006 (Expressed in thousands of Canadian dollars) (Unaudited) Restated (note 13) 2007 Restated (note 13) 2006 Retained earnings - Beginning of period - as originally reported $ 67,231 $ 30,739 Adjustment for future income taxes accounting error (note 13) (4,232 ) (4,232 ) Retained earnings - Beginning of period - as restated 62,999 26,507 Adoption of financial instruments standards (note 4) 1,591 - Net earnings for the period 7,389 8,028 Dividends (2,899 ) - Retained earnings - End of period $ 69,080 $ 34,535 The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Restated Consolidated Statements of Earnings For the three months ended March 31, 2007 and 2006 (Expressed in thousands of Canadian dollars, except per share amounts) (Unaudited) 2007 2006 Interest and related fees $ 10,807 $ 5,798 Non-interest income Management and finder’s fees 726 1,251 Marketable securities and other assets trading gains 1,041 1,738 Realized gains, net of writedowns of investments 1,116 2,956 Other income and gold sales - 16 2,883 5,961 Total interest and non-interest income 13,690 11,759 Interest on debt (230 ) - 13,460 11,759 Expenses and other Salaries and benefits 899 668 Bonuses 1,350 1,600 Stock-based compensation 200 136 Office and other 314 198 Legal and professional services 360 467 Regulatory and shareholder relations 271 264 Directors’ fees 66 88 Sales tax 650 - Foreign exchange loss (gain) 19 (1 ) Other expenses relating to resource properties 16 24 4,145 3,444 Earnings before income taxes 9,315 8,315 Provision for income taxes (note 8) 1,926 287 Net earnings for the period $ 7,389 $ 8,028 Earnings per share Basic 0.05 0.07 Diluted 0.05 0.06 Weighted average number of shares outstanding Basic 144,956,018 122,932,235 Diluted 148,654,198 126,053,811 The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Restated Consolidated Statement of Comprehensive Income For the three months ended March 31, 2007 (Expressed in thousands of Canadian dollars) (Unaudited) Restated (note 13) 2007 Net earnings for the period $ 7,389 Other comprehensive income, net of tax Unrealized gains (losses) on translating financial statements of self-sustaining foreign operations 9 Unrealized gains on available-for-sale financial assets arising during the period 1,962 Reclassification adjustment for gains recorded included in net income 21 Other comprehensive income 1,992 Comprehensive income $ 9,381 Accumulated other comprehensive income – Beginning of period (note 4) $ 2,138 Adoption of financial instruments standards (note 4) 2,232 Other comprehensive income for the period 1,992 Accumulated other comprehensive income – End of period $ 6,362 The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Restated Consolidated Statements of Cash Flows For the three months ended March 31, 2007 and 2006 (Expressed in thousands of Canadian dollars) (Unaudited) 2007 2006 Cash flows from operating activities Net earnings for the period $ 7,389 $ 8,028 Items not affecting cash: Future tax asset 1,679 (12 ) Stock-based compensation 200 136 Amortization of deferred interest and loan fees (1,832 ) (945 ) Marketable securities and other assets trading gains (1,041 ) (1,738 ) Realized gains, net of writedowns of investments (1,116 ) (2,956 ) Other 44 61 Other assets and investments received as finder’s fees - (394 ) Deferred interest and loans fees received 226 1,232 Activity in marketable securities held for trading Purchases (1,685 ) (557 ) Proceeds on sales 2,910 3,044 Expenditures for reclamation and closure (55 ) (593 ) Changes in prepaid and other receivables 364 51 Changes in accounts payables and accrued liabilities 1,511 1,051 Changes in income taxes payable (773 ) - 7,821 6,408 Cash flows from financing activities Proceeds from shares issued 429 13,300 Dividend payment (2,899 ) (3,518 ) Proceeds from debt 8,000 - Repayment of debt (30,000 ) - (24,470 ) 9,782 Cash flows from investing activities Net (increase) decrease in loans 15,625 (35,578 ) Activity in investments Proceeds on sales 1,302 6,220 Purchases - (278 ) Change in restricted cash (29 ) (1,523 ) Expenditures on resource and fixed assets (6 ) (13 ) Net other assets acquired - - 16,892 (31,172 ) Foreign exchange gain (loss) on cash held in a foreign subsidiary (6 ) 26 Increase (decrease) in cash and cash equivalents 237 (14,956 ) Cash and cash equivalents - Beginning of period 9,506 33,739 Cash and cash equivalents - End of period $ 9,743 $ 18,783 Supplemental cash flow information (note12) The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Notes to Restated Consolidated Financial StatementsThree months ended March 31, 2007 (Expressed in Canadian dollars; tables in thousands, except share capital information) (Unaudited) 1 Nature of operations Quest Capital Corp.’s (“Quest” or the “Company”) primary focus is providing commercial bridge loans and mortgage financings.The Company also provides a range of services including the raising of capital, consulting, management and administrative services through its wholly owned subsidiaries, Quest Management Corp. and Quest Securities Corporation. 2 Basis of presentation The accompanying financial information does not include all disclosure required under generally accepted accounting principles for annual financial statements.The accompanying financial information reflects all adjustments, consisting primarily of normal recurring adjustments, which are, in the opinion of management, necessary for a fair presentation of results for the interim periods.These consolidated financial statements should be read in conjunction with the Company’s 2006 audited annual financial statements and notes. 3 Significant accounting policies These interim consolidated financial statements follow the same accounting policies and methods of application as the Company’s annual financial statements, except as noted below.These interim consolidated financial statements are prepared in accordance with Canadian generally accepted accounting principles and include the Company’s accounts and those of its wholly-owned subsidiaries, Quest Management Corp., Quest Securities Corporation, Viceroy Gold Corporation and its 75% proportionate joint-venture interest in the Castle Mountain Property. 4 Change in accounting policies - restated Effective January 1, 2007, the Company adopted the Canadian Institute of Chartered Accountants (CICA) Handbook Section 3855 Financial Instruments – Recognition and Measurement, Section 3865 Hedges and Section 1530 Comprehensive Income (the “Financial Instrument Standards”).As the Company has not undertaken any hedging activities, adoption of Section 3865 currently has no impact on the Company.Prior to January1, 2007, the principal accounting policies affecting the Company’s financial instruments were: marketable securities were valued at the lower of average cost and market value, investments were valued at cost or at cost less amounts written off to reflect any impairment in value considered to be other than temporary, loans were stated net of an allowance for credit losses on impaired loans and other assets were valued at the lower of cost and net realizable value. The adoption of the Financial Instrument Standards requires the presentation of a separate statement of comprehensive income.Loans are recorded at amortized cost, subject to impairment reviews.Fees received for originating the loans are netted against the loans’ cost and are recognized in net earnings using the effective interest rate method.Investments and marketable securities are recorded in the consolidated balance sheet at fair value.Fair value is determined directly by reference to quoted market prices in an active market.Changes in fair value of marketable securities are recorded in earnings and changes in the fair value of investments have been reported in other comprehensive income.The transitional adjustments in respect of these standards have been made to opening marketable securities, investments and loan balances and adjusted through retained earnings and accumulated other comprehensive income as at January1,2007. As a consequence of adopting the Financial Instrument Standards at January 1, 2007, retained earnings increased by $1.6 million, currency translation adjustment decreased by $2.1 million and accumulated other comprehensive income increased by $4.3 million.These movements reflect an increase of $0.4 million in marketable securities$3.4 million increase in investmentsa decrease in deferred interest and loan fees of $4.6 million and a decrease in loans of $4.6 million.Theseadjustments represent the net gain on measuring the fair value of held for trading and available for sale investments, which had not been recognized on a fair value basis prior to January 1, 2007. 5 Loans a) Loans are repayable over various terms up to 24months from March 31, 2007, and bear interest at a fixed rate of between 8% and 18% before commitment and other fees. Marketable securities, real property, real estate, corporate or personal guarantees generally are pledged as collateral.At March 31, 2007, the loan portfolio was comprised of 89% real estate mortgages, 9% in the resource sectors and 2% in other sectors.At March 31, 2007, the real estate mortgages were located as follows: 48% in British Columbia, 38% in Alberta, 12% in Ontario and 2% in other; and, 81% were first mortgages and 19% were second mortgages.As at March 31, 2007, the Company’s loan portfolio consisted of 48 loans. As at March 31,2007, 70% of the Company’s loan portfolio is due within a year.The Company had approximately $24.8 million of loans impaired as a result of certain principal and/or interest payments being in arrears as at March 31,2007.The Company does not have a provision for loan losses.The Company monitors the repayment ability of borrowers and the value of underlying collateral.In determining the provision for possible loan losses, management considers the length of time the loans has been in arrears, the overall financial strength of borrowers and the residual value of collateral pledged.The Company expects to collect the full carrying value of its loan portfolio.As at March 31, 2007, the Company had 5 impaired loans. Subsequent to March 31, 2007, $12.5 million of impaired loans were repaid or cured. b) The Company has recorded changes in the allowance for loan losses as follows: 2007 Balance - Beginning of period $ 586 Add: Specific provision for the period - Less: Loan write-offs (586 ) Balance - End of period $ - c) At March 31, 2007, the Company has entered into agreements to advance funds of $3.6million.Advances under these agreements are subject to a number of conditions including due diligence and completion of documentation. 6 Debt payable In March 2007, the Company entered into a collateralized revolving debt facility with the Bank of Nova Scotia for up to $25 million.The facility bears interest at prime or bankers acceptance notes plus 1.25%. 7 Share capital a) Authorized Unlimited First and Second Preferred Shares Unlimited common shares without par value b) Shares issued and outstanding Number of Shares Amount Common shares Opening balance – January 1, 2007 144,842,628 $ 202,513 Issued on exercise of stock options 220,000 597 Ending balance – March 31, 2007 145,062,628 $ 203,110 c) Compensation options issued and outstanding Number of options Exercise price per share Expiry date Common shares Opening balance – January 1, 2007 comprised of: - - Issued pursuant to a equity placement 1,085,775 $ 2.30 August 23, 2007 Issued pursuant to a equity placement 48,000 2.30 October 26, 2007 1,133,775 Exercised - Ending balance – March 31, 2007 1,133,775 d) Stock options outstanding The Company has a stock option plan under which the Company may grant options to its directors, employees and consultants for up to 10% of the issued and outstanding common shares. The exercise price of each option is required to be equal to or higher than the market price of the Company’s common shares on the day of grant. Vesting and terms of the option agreement are at the discretion of the Board of Directors. During the three months ended March 31,2007, the change in stock options outstanding was as follows: Number of shares Weighted average share price Common shares Opening balance 8,981,333 $ 2.01 Granted 1,770,000 3.12 Exercised (220,000 ) 1.95 Expired (57,032 ) 2.88 Closing balance 10,474,301 $ 2.20 Options exercisable 8,334,281 $ 2.01 The following table summarizes information about stock options outstanding and exercisable at March 31,2007: Options outstanding Options exercisable Range of exercise prices Options outstanding Weighted average remaining contracted life (years) Weighted average exercise price Options exercisable Weighted average exercise price $ 0.81 113,333 0.56 0.81 113,333 0.81 $ 1.51 273,000 2.39 1.51 273,000 1.51 $ 1.80 to 1.95 6,650,000 1.87 1.95 6,650,000 1.95 $ 2.30 1,167,968 3.71 2.30 844,515 2.30 $ 2.64 to 3.21 2,270,000 4.62 3.04 453,433 2.88 10,474,301 2.67 2.20 8,334,281 2.01 e) Contributed capital Opening balance $ 6,479 Stock-based compensation 200 Fair value of stock options exercised (168 ) Ending balance $ 6,511 The fair values of options granted during the three months ended March 31, 2007 have been estimated using an option pricing model. Assumptions used in the pricing model are as follows: Risk-free interest rate 3.98 % Expected life of options 3.0 years Expected stock price volatility 35 % Expected dividend yield 2.56 % Weighted average fair value of options $ 0.76 8 Income taxes The Company has utilized tax losses in certain of its entities to reduce its taxable income in Canada.The Company has recognized a future tax asset to the extent that the amount is more likely than not to be realized from future earnings. The provisions for income taxes consists of the following: 2007 2006 Current Canada $ 98 $ 299 Total current expenses 98 299 Future Canada 1,828 (12 ) Total future recovery 1,828 (12 ) Total provision for income taxes $ 1,926 $ 287 9 Related party transactions a) For the three months ended March 31, 2007, the Company received $180,000 (2006 - $262,000) in advisory, management and finder’s fees from parties related by virtue of having certain directors and officers in common. Other assets include $345,000 of non-transferable securities held in either private or publicly traded companies related by virtue of having certain directors and officers in common. b) Loans include $nil (December 31, 2006 $nil) in amounts due from parties related by virtue of having certain directors and officers in common.During the three months ended March 31, 2007, the Company received $nil (2006 - $376,000) in interest and fees from related parties by virtue of having certain directors and officers in common. During the three months ended March 31, 2007, the Company has made no additional provision for losses on loans from a party related by virtue of having a director in common. c) For the three months ended March 31, 2007, the Company received $12,000 (2006-$12,000) in syndication loan administration fees from parties related by virtue of having certain directors and officers in common. d) Marketable securities and investments include $15,358,000 (December 31, 2006 - $9,143,000) of shares held in publicly traded companies related by virtue of having certain directors and officers in common. For the three months ended March 31, 2007, the Company recorded a gain on disposal of securities of $213,000 (2006 - $3.6 million) from parties related by virtue of having certain directors and officers in common. e) Included in accounts payable at March 31, 2007 is $4,085,000 due to employees, consultants and officers for bonuses. 10 Contingencies and commitments a) Surety bond guarantees totalling US$2,405,000 have been provided by Castle Mountain Joint Venture for compliance with reclamation and other environmental agreements. b) On March22, 2002, Quest Investment Corporation (a predecessor company) and other parties were named as defendants in a lawsuit filed in the Supreme Court of British Columbia. The plaintiff has claimed approximately $410,000 plus interest due for consulting services. Management intends to fully defend this claim.No provision has been made for this claim in the consolidated financial statements. The ultimate outcome of this claim is not determinable at the time of issue of these consolidated financial statements and the costs, if any, will be charged to earnings in the period(s) in which they are finally determined. c) The Company has entered into operating leases for office premises. Minimum annual lease payments required are approximately as follows: 2007 $ 434,000 2008 $ 358,000 2009 $ 358,000 2010 $ 281,000 2011 $ 43,000 d) Other commitments and contingencies are disclosed elsewhere in these consolidated financial statements and notes. 11 Segmented information The Company has primarily one operating segment, which is financial services.The Company’s geographic location is Canada. 12 Supplemental cash flow information Non-cash financing and investing activities 2007 2006 Marketable securities and investments received as loan fees $ 617 $ 475 13 Restatement of Financial Statements During 2007, the Company undertook a review of business alternatives for its wholly owned U.S. subsidiary, Viceroy Gold Corporation (“Viceroy Gold”), and management identified a historical accounting error related to the failure to recognize future income taxes, relating to the differences in the accounting and tax values of certain assets and liabilities held by Viceroy Gold.Management thereafter determined that amendments should be reflected in these restated consolidated financial statements. As a result, the Company has recorded an adjustment to opening retained earnings at December 31, 2004 totaling $4.2 million to recognize current and future taxes for the period from 2000 to 2003.As this liability is denominated in U.S. dollars, subsequent change in the foreign exchange rates are reflected in the accumulated other comprehensive income (previously currency translation adjustment) account. In addition, the Company has recorded an adjustment of $1.3 million to its future tax asset and retained earnings, related to the adoption of financial instruments standards disclosed in note 4 of the financial statements.This adjustment reflects an accounting error related to the adoption of financial instruments standards effective January 1, 2007. The effect of the restatement on the restated consolidated financial statements is summarized below. Balance Sheet– March 31, 2007 As previously reported Adjustments As restated Future tax asset (1) $ 10,500 $ 1,305 $ 11,805 Income taxes payable 237 1,955 2,192 Future income taxes - 1,313 1,313 Retained earnings (1) 72,007 (2,927 ) 69,080 Other comprehensive income 5,398 964 6,362 (1) Includes a $1.3 million adjustment related to the adoption of financial instruments standards disclosed in note 4. Balance Sheet– December 31, 2006 As previously reported Adjustments As restated Income taxes payable $ 1,009 $ 1,972 $ 2,981 Future income taxes - 1,326 1,326 Retained earnings 67,231 (4,232 ) 62,999 Other comprehensive income 1,204 934 2,138 There are no changes to the Company’s consolidated statement of earnings for the three months ended March 31, 2007 and 2006, as the error relates to tax provisions prior to fiscal year 2004.
